Exhibit 10.77

Summary of Non-Employee Director Compensation

We pay each of our non-employee directors an annual retainer, attendance fees
and a committee chair retainer (if applicable). The annual retainer is $50,000
per year, payable quarterly. The attendance fees are $2,000 per Board meeting,
plus $1,500 for each regularly scheduled committee meeting attended, payable
quarterly. The Chairman receives an additional annual retainer of $75,000,
payable quarterly. The committee chairs for the Audit and Finance Committee and
Compensation and Management Development Committee each receive an annual
committee chair retainer of $20,000, payable quarterly. The chair of the
Governance, Nominating and Social Responsibility Committee receives an annual
committee chair retainer of $10,000, payable quarterly. Employee directors are
not eligible for the annual retainer or attendance fees, and are not eligible to
serve as committee chairs.

Our Non-Employee Director Deferred Compensation Plan, which allowed each
non-employee director to elect to forego receipt of his or her retainer and
fees, was suspended in January 2005 and then terminated in September 2005. No
options were granted under the Non-Employee Director Deferred Compensation Plan
in 2005.

Under our 1996 Stock Option and Award Plan, non-employee directors are eligible
to receive stock options according to a pre-determined formula, as follows:
(i) each new non-employee director automatically receives an option to purchase
15,000 shares at the then-current fair market value; and (ii) each continuing
non-employee director automatically receives, on an annual basis, an option to
purchase additional shares at the then-current fair market value. In fiscal
2004, the annual grant was for 3,750 shares. Effective for fiscal 2005, the
Board increased the number of shares to 7,500 to ensure competitive director
compensation. All initial options to new non-employee directors are granted on
the date of appointment to the Board. All continuing non-employee director
options are granted on the first business day after each Annual Meeting of
Shareholders. The options normally become exercisable three years after the date
of grant. Employee directors are not eligible for these options and Mrs. Fisher,
although eligible as a non-employee director, has elected not to receive stock
options. The Compensation and Management Development Committee is also
authorized to grant discretionary options to non-employee directors. No
discretionary grants were made in fiscal 2003, 2004 or 2005.